 


110 HRES 1349 IH: Commending the Government of the Czech Republic for formally agreeing to station on its territory a United States radar system for the purpose of tracking the trajectories of any ballistic missiles within its range that would threaten the collective security of the United States, the Czech Republic, and their North Atlantic Treaty Organization allies.
U.S. House of Representatives
2008-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1349 
IN THE HOUSE OF REPRESENTATIVES 
 
July 15, 2008 
Mr. Turner (for himself, Mr. Boehner, Mr. Blunt, Mr. Cantor, Mr. Putnam, Mr. McCotter, Mr. Hunter, Ms. Ros-Lehtinen, Mr. Cramer, and Mr. Everett) submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Commending the Government of the Czech Republic for formally agreeing to station on its territory a United States radar system for the purpose of tracking the trajectories of any ballistic missiles within its range that would threaten the collective security of the United States, the Czech Republic, and their North Atlantic Treaty Organization allies. 
 
 
Whereas the heads of state and governments of the member countries of the North Atlantic Treaty Organization (NATO) agreed at the April 3, 2008, meeting of the North Atlantic Council in Bucharest, Romania, that “ballistic missile proliferation poses an increasing threat to Allies’ forces, territory and populations”; 
Whereas as part of a broad response to counter the ballistic missile threat, the heads of state and governments of NATO member countries “recognize the substantial contribution to the protection of Allies from long-range ballistic missiles to be provided by the planned deployment of European-based United States missile defense assets”; and 
Whereas the Government of the United States and the Government of the Czech Republic have reached a formal agreement on the stationing of a United States radar system in the Czech Republic with the understanding that such a radar system could track the trajectories of any ballistic missiles within its range and thus could play a key part of any future NATO-wide missile defense architecture: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)the Government of the Czech Republic is to be commended for formally agreeing to station on its territory a United States radar system for the purpose of tracking the trajectories of any ballistic missiles within its range that would threaten the collective security of the United States, the Czech Republic, and their North Atlantic Treaty Organization (NATO) allies;  
(2)this agreement will deepen the bilateral strategic relationship between the Governments of the United States and the Czech Republic and could make a substantial contribution to NATO’s collective capability to counter existing and future ballistic missile threats;  
(3)this agreement is part of an expanding strategic dialogue between the United States and the Czech Republic to address a broad range of issues, including cooperation on mutual defense, counter-terrorism, prevention of the proliferation of weapons of mass destruction, energy security, and democracy promotion; and 
(4)ratification of the agreement by the Parliament of the Czech Republic would be a welcome step in the process of strengthening relations with the United States and supporting the security objectives of the NATO alliance.  
 
